Citation Nr: 1456497	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for low back arthritis; and, if so, whether service connection for low back arthritis should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD); and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD, should be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 and May 2011 by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has diagnoses of depression and anxiety, the claim is broadened to one for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A rating decision issued in June 2003 denied service connection for low back arthritis.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final June 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for low back arthritis.

3.  Low back arthritis had its onset in service.

4.  A rating decision issued in June 2003 denied service connection for PTSD.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

5.  Evidence added to the record since the final June 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The unappealed June 2003 rating decision that denied service connection for low back arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Low back arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The unappealed June 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for low back arthritis and an acquired psychiatric disorder, to include PTSD.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Veteran's claims for service connection for low back arthritis and PTSD were most recently denied in a June 2003 rating decision.   In regard to low back arthritis, the RO found that there was no relationship between the Veteran's back injury which occurred in service and his current low back arthritis.  In regard to PTSD, the RO found that the evidence failed to show a diagnosis of PTSD, confirm an in-service stressor, or show that the Veteran had been diagnosed with a chronic psychiatric disability which had manifested itself to a compensable degree within one year of service separation.   The June 2003 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2012); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Since June 2003, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for low back arthritis and an acquired psychiatric disorder, to include PTSD.  Specifically, at the October 2014 Board hearing, the Veteran testified that he has had back problems ever since his back injury in service in 1967.  Additionally, VA treatment records dated through November 2012 show continued complains of back pain since service.  In regard to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, at the October 2014 Board hearing, the Veteran's representative identified a treatment progress note generated by Florence, Kentucky CBOC dated January 28, 2013 diagnosing depression, anxiety, anger, and PTSD, which is not contained in the claims file.
The prior denials were based on the absence of evidence that the Veteran's current disabilities were related to service and lack of a diagnosis of PTSD.  As the Veteran's testimony states that he has had back pain since service and the Veteran's representative identified a treatment record diagnosing PTSD, the Veteran and his representative's testimony relates to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the Veteran's claims.  This evidence is therefore material and sufficient to reopen the previously-denied claims.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for low back arthritis and an acquired psychiatric disorder, to include PTSD for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The service treatment records show that the Veteran was diagnosed with paraspinal muscle strain in service after slipping on ice in March 1966.  Service treatment records also show a complaint of low back pain in April 1967 and a diagnosis of acute low back strain in May 1967.  On his July 1968 report of medical history at separation from service, the Veteran reported that he "injured [his] back while removing aft section from [the] floor in 1967."  

The February 2003 VA examiner noted lumbar spondylosis and arthritic changes in the spine.  Post-service VA treatment records show continued complaints of back pain and diagnoses of degenerative disc disease and degenerative joint disease. 

The Board acknowledges that the February 2003 VA examination provided a negative nexus opinion.  However, the Veteran contends that he injured his back in service and has had back problems ever since service.  Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  The Board finds that the Veteran has competently and credibly reported continuity of back problems since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to the Veteran's statements.

Given the service treatment records showing a back injury in service, the Veteran's credible lay statements that his symptoms have continued since service, and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back arthritis is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for low back arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and, to this extent only, the appeal is granted.

The service connection claim for low back arthritis is reopened.

Service connection for low back arthritis is granted.


REMAND

At the October 2014 Board hearing, the Veteran's representative stated that there is a treatment progress note from Florence, Kentucky CBOC dated January 28, 2013 showing a neuropsychiatric diagnosis of depression, anxiety, anger, and PTSD.  However, this treatment record is not contained in the claims file.   

A remand is required in order to obtain the January 28, 2013 VA treatment record from Florence, Kentucky CBOC and provide the Veteran with a new VA examination.  The new VA examiner must determine the nature, onset and etiology of any psychiatric disability found to be present, including PTSD. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.
Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to include the January 28, 2013 treatment progress note from Florence, Kentucky CBOC, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.

Further, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge.

In responding to this question, the examiner must acknowledge and discuss the Veteran's competent lay statements regarding his friend's death in a mortar attack in service and the 1966 report of medical history in which the Veteran reported depression.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


